Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 Washington Banking Declares 45th Consecutive Quarterly Dividend OAK HARBOR, WA  July 24, 2009  Washington Banking Company (Nasdaq: WBCO), the holding company for Whidbey Island Bank, announced today that its Board of Directors declared a regular cash dividend of $0.025 per common share. The dividend is payable August 20, to common shareholders of record on August 5, 2009. Washington Banking has paid a quarterly cash dividend since its 1998 initial public offering. We continue to have strong capital and decent earnings, so we are able to continue paying a dividend, said Jack Wagner, President and CEO. However, in an economic environment that requires us to augment our reserves and increase our contributions to the FDIC insurance fund, our earnings are under pressure. Yesterday, Washington Banking reported that income available to common shareholders was $818,000 or $0.09 per diluted common share in the quarter ended June 30, 2009, compared to $1.2 million or $0.13 per diluted common share in the first quarter of 2009, and $2.4 million or $0.25 per diluted common share in the second quarter a year ago. The appropriate level of dividend payments is something we take very seriously, and our directors review dividend payments each quarter in light of earnings, the regional economic outlook and capital requirements, said Wagner. The Company reduced the amount from $0.065 per common share paid each of the past five quarters. With the issuance of the preferred shares through the U.S. Treasurys Capital Purchase Program, we believe it is prudent to conserve capital in order to put the Company in a position to be able to redeem preferred shareholders on an accelerated schedule, if appropriate, Wagner added. These factors  capital, earnings, economic conditions, and other business considerations  all influence the amount of dividends available to common shareholders. WBCO is pleased to offer direct deposit of dividends for their registered holders. The quickest way for registered holders to have their dividends deposited directly into a transaction account is to log-in to the Investor Centre area of the transfer agents website at www.computershare.com . Registered holders of WBCO shares may also enroll in this service by calling Computershare at 1-800-962-4284 and requesting an enrollment form. ABOUT WASHINGTON BANKING COMPANY Washington Banking Company is a bank holding company based in Oak Harbor, Washington, that operates Whidbey Island Bank, a state-chartered full-service commercial bank. Founded in 1961, Whidbey Island Bank provides various deposit, loan and investment services to meet customers financial needs. Whidbey Island Bank operates 18 full-service branches located in five counties in Northwestern Washington. In June 2009, Washington Banking was added to the Russell 2000 Index, a subset of the Russell 3000 Index. Both indices are widely used by professional money managers as benchmarks for investment strategies. This news release may contain forward-looking statements that are subject to risks and uncertainties. These forward-looking statements describe management's expectations regarding future events and developments such as future operating results, growth in loans and deposits, credit quality and loan losses, and continued success of the Companys business plan. Readers should not place undue reliance on forward-looking statements, which reflect managements views only as of the date hereof. The words anticipate, expect, will, believe, and words of similar meaning are intended, in part, to help identify forward-looking statements. Future events are difficult to predict, and the expectations described above are subject to risk and uncertainty that may cause actual results to differ materially. In addition to discussions about risks and uncertainties set forth from time to time in the Companys filings with the Securities and Exchange Commission, factors that may cause actual results to differ materially from those contemplated in these forward-looking statements include, among others: (1) local and national general and economic condition; (2) changes in interest rates and their impact on net interest margin; (3) competition among financial institutions; (4) legislation or regulatory requirements; and (5) the ability to realize the efficiencies expected from investment in personnel and infrastructure. Washington Banking Company does not undertake to update forward-looking statements to reflect circumstances or events that occur after the date the forward-looking statements were made. Any such statements are made in reliance on the safe harbor protections provided under the Securities Exchange Act of 1934, as amended. www.wibank.com
